DETAILED ACTION
The communication dated 1/24/2022 has been entered and fully considered.
Claims 16-35 are pending. Claims 1-15 were cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI.
Regarding claim 16, GIASOLLI teaches: A method (GIASOLLI teaches a method for medical balloon [Abstract]) for producing a balloon-in-balloon design, comprising: providing a base balloon (GIASOLLI teaches a balloon (20) [0083]); attaching strips with wedge dissectors on an outer surface of the base balloon (GIASOLLI teaches strips (16) can be attached to the balloon [0117]. GIASOLLI teaches the strips have wedge dissectors (26) on an outer surface of the balloon [0111; Fig. 6B]); pleating the base balloon with the attached strips with wedge dissectors (GIASOLLI teaches the balloons can be pleated and crimped down with the strips [0186]); inserting the pleated base balloon with the attached strips with wedge dissectors into a second balloon or other outer walled structure or covering (GIASOLLI teaches balloons can be pleated and crimped down to the very narrow profile allowing the device to be delivered through and introduced into a sheath with a narrow diameter [0186]); and inflating the base balloon (GIASOLLI teaches the balloon is inflated once deployed [0186]. Furthermore, its known in the art to inflate the balloon after positioning it in the blood vessel [0006].).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, in view of Le et al. (U.S PGPUB 2009/0281619), hereinafter LE.
Regarding claim 16, VIGIL teaches: A method for producing a balloon-in-balloon design (VIGIL teaches a method for balloon design [Col. 2, lines 20-21]), comprising: providing a base balloon (VIGIL teaches a base balloon (12) [Col. 3, lines 38-39]); attaching strips with wedge dissectors on an outer surface of the base balloon (VIGIL teaches the balloon includes a plurality of substantially identical atherotomes (28a, 28b, 28c) mounted on outer surface (18) of balloon (12) [Col. 4, lines 8-11; Fig. 1]. VIGIL teaches the atherotomes are attached by an adhesive to outer surface (18) of balloon (12) [Col. 4, lines 40-46; Fig. 1]); pleating the base balloon with the attached strips with wedge dissectors (VIGIL teaches the balloon is in a pleated form in a deflated position prior to insertion [Col. 5, lines 1-11; Fig. 3B]); inserting the pleated base balloon with the attached strips with wedge dissectors into a second balloon or other outer walled structure or covering (VIGIL teaches the balloon may be guided to the stenotic segment ; and inflating the base balloon (VIGIL teaches once the balloon is inserted into the vessel, the balloon is inflated [Col. 2, lines 51-52]).
In the alternative, in the same field of endeavor, catheters, LE teaches the balloon (28) can be moved into an outer sleeve (64) and the balloon is then expanded [Figs. 10-11; 0123-0124]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VIGIL, in order to allow the device to have a much smaller diameter [0006].
Regarding claim 17, LE further teaches: further comprising bonding the base balloon with the attached strips with wedge dissectors to the second balloon or other outer walled structure or covering (LE teaches an extension portion (74) can be formed of the same material as balloon (28) and can be an integral piece of balloon (28). Alternatively, extension portion (74) can be a separate material that is formed of the same or different material and which is bonded, welded, glued, or otherwise attached between balloon (28) and balloon catheter (16) at bond areas (76) [0129]).
Regarding claim 18, LE further teaches: further comprising bonding the base balloon with the attached strips with wedge dissectors and the second balloon or other outer walled structure or covering with an adhesive that is applied to a surface of the base balloon 
Regarding claim 20, VIGIL teaches: further comprising applying an adhesive to the base balloon with the attached strips with wedge dissectors prior to inserting the pleated base balloon into the second balloon or other outer walled structure or covering (VIGIL teaches the balloon includes a plurality of substantially identical atherotomes (28a, 28b, 28c) mounted on outer surface (18) of balloon (12) [Col. 4, lines 8-11; Fig. 1]. VIGIL teaches the atherotomes are attached by an adhesive to outer surface (18) of balloon (12) [Col. 4, lines 40-46; Fig. 1]).
Regarding claim 21, VIGIL teaches: further comprising uniformly applying an adhesive to a surface of the base balloon (VIGIL teaches the adhesive material is applied to the outer surface of balloon membrane [claim 4]).
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, and Le et al. (U.S PGPUB 2009/0281619), hereinafter LE, as applied to claim 16 above, and further in view of Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI.
Regarding claim 19, VIGIL and LE teach all of the limitations as stated above, but are silent as to: further comprising bonding the base balloon with the attached strips with wedge dissectors and the second balloon or other outer walled structure or covering to capture a base of the strips. In the same field of endeavor, catheters, GIASOLLI teaches an adhesive layer (270E) that covers the outer surface of the balloon surface [0208]. GIASOLLI teaches strips (16) can be attached to the balloon [0117]. GIASOLLI teaches the strips have wedge dissectors (26) on an outer surface of the balloon [0111; Fig. 6B]. GIASOLLI teaches the strips (300) are attached to the balloon (1000) [Fig. 28]. GIASOLLI teaches the balloon is introduced into a sheath and post-inflated [0186], which would inherently bond the strips to the sheath. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the 
Regarding claim 21, GIASOLLI further teaches: further comprising uniformly applying an adhesive to a surface of the base balloon (GIASOLLI teaches a polymer layer can be used as a base coat covering the outer balloon surface. This case boat (270A) offers an interface bonding layer for the interrupted scoring element to the balloon surface [0208]).
Claims 22-23, 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, and Le et al. (U.S PGPUB 2009/0281619), hereinafter LE, as applied to claim 16 above, and further in view of DO et al. (U.S. PGPUB 2016/0206861), hereinafter DO.
Regarding claims 22-23, VIGIL and LE teach all of the limitations as stated above, but are silent as to: further comprising applying a light curable adhesive to the base balloon with the attached strips with wedge dissectors and exposing the balloon to light to cure an adhesive. In the same field of endeavor, catheters, DO teaches using a UV light curing adhesive on the balloon [0069]. DO teaches exposure to UV light to cure the adhesive [0066]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VIGIL and LE, by substituting the adhesive with a UV light curing adhesive, as suggested by DO, in order to adhere fibers [0066].
Furthermore, light curable adhesives are known in the art and one of ordinary skill in the art would be able to choose a UV light curable adhesive. See KSR int'l Co. v. Teleflex Inc., 
Regarding claim 27, DO further teaches: further comprising incorporating the strips in a balloon molder during a balloon blowing process (DO teaches a mold (55) to provide a surface treatment on the finished balloon (12) [0058]. For example, the inner surface of the mold cavity (56) may be provided with a textured pattern (56a) and when a parison (54) is expanded in the mold cavity (56), the surface of the balloon would have a pattern on the surface [0058; Fig. 25-26; 0059]).
Regarding claim 32, DO further teaches: further comprising blowing material of the second balloon or other outer walled structure or covering in a balloon mold (DO teaches a parison (54) and blow molded together with an insert (52) [0057] in a mold (55) [Fig. 13; 0058]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, and Le et al. (U.S PGPUB 2009/0281619), hereinafter LE, as applied to claim 16 above, and further in view of Alpini et al. (U.S. PGPUB 2008/0097301), hereinafter ALPINI.
Regarding claim 24, VIGIL and LE teach all of the limitations as stated above, but are silent as to: wherein inflating the base balloon comprises inflating the base balloon under high pressures of 5 or more atm. In the same field of endeavor, catheters, ALPINI teaches the balloon is capable of achieve large inflated diameters at high pressures greater than 6 atm while still maintaining competitive crossing profiles [0024]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VIGIL and LE, by having the balloon inflate under high pressure of 6 atm or greater, as suggested by ALPINI, in order to increase strength and stiffness of the device [0005].
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, and Le et al. (U.S PGPUB 2009/0281619), hereinafter LE, as applied to claim 16 above, and further in view of GANDOLA et al. (U.S. PGPUB 2020/0276364), hereinafter GANDOLA.
Regarding claim 25, VIGIL and LE teach all of the limitations as stated above, but are silent as to: further comprising contacting under pressure the base balloon with the attached strips with wedge dissectors and the second balloon or other outer walled structure or covering to disperse an adhesive uniformly. In the same field of endeavor, adhesives, GANDOLA teaches using pressure via spraying to cover the surface of the device with adhesive [0144]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VIGIL and LE, by using pressure to cover the surface of the device with adhesive, as suggested by GANDOLA, in order to create a layer of uniform thickness [0144].
Regarding claim 26, GANDOLA further teaches: further comprising pressure loading to produce a uniform coating thickness of adhesive on the base balloon prior to curing (GANDOLA teaches using pressure via spraying to cover the surface of the device with adhesive [0144].).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, and Le et al. (U.S PGPUB 2009/0281619), hereinafter LE, as applied to claim 16 above, and further in view of Wang et al. (U.S. PGPUB 2003/0163148), hereinafter WANG.
Regarding claim 28, VIGIL and LE teach all of the limitations as stated above, but are silent as to: further comprising laminating or thermally bonding the base balloon with the strips. In the same field of endeavor, catheter, WANG teaches a tube made of matric can be laminated, using adhesive, with strips of material suitable for striped portions (32) [0085]. It would have .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, and Le et al. (U.S PGPUB 2009/0281619), hereinafter LE, as applied to claim 16 above, and further in view of Cummins et al. (U.S. PGPUB 2012/0277783), hereinafter CUMMINS.
Regarding claim 29, VIGIL and LE teach all of the limitations as stated above, but are silent as to: further comprising laminating or thermally bonding the second balloon or other outer walled structure or covering with the strips. In the same field of endeavor, catheters, CUMMINS teaches a sleeve is thermally bonded along the length of the sleeve to at least a portion of the external surface of the balloon body and aid in balloon wrapping [0025]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VIGIL and LE, by having the sleeve thermally bonded, as suggested by CUMMINS, in order to eliminate free space between layers [0025].
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, and Le et al. (U.S PGPUB 2009/0281619), hereinafter LE, as applied to claim 16 above, and further in view of WEBER (U.S. PGPUB 2012/0316495).
Regarding claim 30, VIGIL and LE teach all of the limitations as stated above, but are silent as to: wherein the wedge dissectors rise above the surface of the second balloon or other outer walled structure or covering. In the same field of endeavor, WEBER teaches a balloon (42) within an elastic sheath (40) and the sheath (40) includes a thin central portion (43) which is 
Regarding claim 31, WEBER further teaches: further comprising forming the second balloon or other outer walled structure or covering from an extruded material (WEBER teaches extruding a tube of compliant material to form a sheath [0012]).
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, and Le et al. (U.S PGPUB 2009/0281619), hereinafter LE, as applied to claim 16 above, and further in view of Chouinard (U.S. PGPUB 2004/0176740), hereinafter CHOUINARD.
Regarding claims 33-34, VIGIL and LE teach all of the limitations as stated above, but are silent as to: further comprising forming the second balloon or other outer walled structure or covering from more than one material and further comprising forming the second balloon or other outer walled structure or covering with more than one layer. In the same field of endeavor, catheters, CHOUINARD teaches the outer sheath (2) includes a multi-layer structure with circumferential braided layers (6) interposed between an inner tubular layer (7) and a polymeric matrix layer (10) [0025]. CHOUINARD teaches the sheath includes an inner tubular layer, at least two braided layers and an outer polymeric matrix layer [0011]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VIGIL and LE, by having a sheath with multiple layers and various .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigil et al. (U.S. 5,320,634), hereinafter VIGIL, and Le et al. (U.S PGPUB 2009/0281619), hereinafter LE, as applied to claim 16 above, and further in view of Schiff (U.S. 4,287,892), hereinafter SCHIFF.
Regarding claim 35, VIGIL and LE teach all of the limitations as stated above, but are silent as to: further comprising forming the second balloon or other outer walled structure or covering from a more stretchable material than the base balloon. In the same field of endeavor, catheters, SCHIFF teaches a stretchable silicone sleeve (18) over the body of the balloon (16) [Col. 5, lines 9-11], which would inherently be more stretchable than the balloon to stretch when the balloon is inflated. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VIGIL and LE, by having the sleeve be stretchable, as suggested by SCHIFF, in order to prevent egress of blood or other body fluids [Col. 7, lines 45-17].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748